  Case 1:18-cv-03771-PGG Document 27 Filed 04/04/19 Page 1 of 2
     Case 1:18-cv-03771-PGG Document 26 Filed 04/01/19 Page 1 of 2




                                                                                         DANIEL HARGRAVES
                                                                                        Portnor

 FREEBORN & PETERS LLP                                                                  Frooborn & Peters LLP
                                                                                        Attorneys at Law
                                                                                        Tin; Helrnsley Building
                                                                                        230 Park Avenue. Suils 630
                                                                                        New York, NY 10169

                                                                                        (212)218-8766 direct
                                                                                        (212) 218-8761 fax
                                                                                        dhargreves@freebom.com

                                                                                        www.treeborn.com

April 1, 2019

VIA E'CF AND FACSIMILE {212) 805-7986

The Honorable Paul G. Gardephe
United States District Judge for the Sot1thern District of New York
Thurgood Marshall
United States Co11rthouse
40 Foley Square
New York. NY I 0007

         Re:     Wesco Insurance Company and Technology Insurance Company, Inc.
                 v. Personnel Staffing Group, LLC; Civil 4ction No,: 18-civ-03771 (PGG)
                 ,foint Sbtfus Letter Regarding Settlement and Case Mn.nngetnent J>hm

Dear Judge Gardepbe:

                 Jn accordance with the Court's February 28, 20 I 9 Order, the parties submit this
joint status letter.

                 This action was brought by Wesco Insurance Company and Technology fnsurancc
Company. Inc. asserting claims for breach of contract by Personnel Staffing Group, LLC for its
alleged failt1re to pt:rmit an audh und to pr.)' final premium due on ll-10 workers· t:nmpe11~;_1tio11
and employers' liability insurance policies.

                Following the parties' February 25, 2019 joint letter to the Court, the parties have
been itwolved in settlement discussions but have not yet been able to resolve tllt! dispul~. We
respectfully request that the stay be extended 30 days, until May I, '.:0 I CJ, Lo give thl' partic:,
additional time to reach a settlement.

              We thank the Court for its consideration, and we are available at the Collrt's
convenience to address any questions or concerns.




                                                                                   The Application 1s granted.

                                                                                   SO ORDERED:


                                                    . · . ~M~iK!lio~.
                                                             jl~
                       Chicago, IL• New York, NY· Richmond, VA• Springfield, IL•      , , I

                                                                                   Dated:     ~¼)ofq
  Case 1:18-cv-03771-PGG Document 27 Filed 04/04/19 Page 2 of 2
      Case 1:18-cv-03771-PGG Document 26 Filed 04/01/19 Page 2 of 2




                   r
FREEBORN & PETERS LLP
                                                                             The Honorable Paul G Garder,he
                                                                             Aprll 1, 201e
                                                                             Page2
                                                                                                       ·




Da                                           Pau         0z1
AndrewJ.                                     Ali;.,xandru, Kameneisky Shea
FR.BEBO
   .      J
             & PETERS LLP                    TANNENBAUM HELPERN SYRACUSE &
The Helms'ley Buiiding                       HIRSCHTRITT LLP
230 Park A venue, Suite 630                   900 Third Avenue
New York, New York 10169                     New York, New York 10022
212-218-8760                                 212-508-6700
dhargraves@freebom.com                       sarkozi@thsh.co111
~costigan@freeborn.coi11                     shea@th:-h.com


Counsel.for Plaint{ffe Wesco Insurance       Counsel.for Defendant Personnel Staffing
Company and Technology Insurance             Group, LLC
Company, Inc.



cc:     Nathan A. Sbev, Esq. (Sperling & Slater, P.C.)
        Pax: (312) 641-3200
